Citation Nr: 0306770	
Decision Date: 04/08/03    Archive Date: 04/14/03

DOCKET NO.  94-17 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
fracture of the right humerus, currently rated as 20 percent 
disabling.  

2.  Entitlement to service connection for degenerative joint 
disease of the right acromioclavicular (AC) joint and 
cervical spine, as secondary to the service-connected right 
arm disability.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1965 to 
January 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of February 1992 and June 1997 rating 
actions by the Department of Veterans Affairs (VA) Regional 
Office (RO) located in St. Louis, Missouri.     

By a June 1996 action, the Board remanded this case for 
development of the evidence.  In July 1999, the Board 
directed that additional development be undertaken.  


REMAND

A preliminary review of the veteran's claims file reveals 
that, due to a hearing request, this matter is not ready for 
appellate disposition.  In a Statement in Support of Claim 
(VA Form 21-4138), dated in March 2003, the veteran indicated 
that he wanted a videoconference hearing before a member of 
the Board (now referred to as a Veterans Law Judge).  Thus, 
this case needs to be returned to the RO so that a 
videoconference hearing may be scheduled.  

To ensure full compliance with due process requirements, this 
matter is remanded to the RO for the following: 

The RO should schedule the veteran for a 
video conference hearing before a 
Veterans Law Judge.  The claims folder 
should be made available to the veteran 
and his representative so that they may 
prepare for the hearing.  They should be 
notified of the date and time of the 
hearing.  

After the veteran and his representative have been given an 
opportunity to appear at the hearing, the claims folder 
should be returned to this Board for further appellate 
review.  The purpose of this remand is to satisfy a hearing 
request, and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.





	                  
_________________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




